Title: To James Madison from Evan Lewis, 8 January 1810
From: Lewis, Evan
To: Madison, James


Esteemed FriendWilmington (Del) 1st. Mo 8th. 1810
I have taken the liberty, of sending thee a copy of the annexed pamphlet as a tribute of respect for our chief-Magistrate in whose talents and integrity, I have placed unlimited confidence, and whose official conduct, in that highly important office has hitherto met my entire approbation, and in this expression of approbation in the measures pursued, or the steps taken by the present administration of the executive department of the general government, I speak, the almost unanimous voice of my fellow citizens of the borough in which I live.
Accept then, esteemed friend, this small production, as the effusions of a heart, which beats in unison with his countrey’s good:
The first part, signed Cerus, was written by my Physician, and friend William Baldwin, M D. who has forwardd. one accompanied, with a letter, to our late president Thomas Jefferson Esqr.
At this critical period when the rage for incorporated societies of religeous professor[s] appears to have spread from Maryland to New-york, and Columbia, it appears requisite that the nature and tendency of such incorporations should be understood and examined, before they are adopted:
And I am well assured that the President of the United States will not put his signature to the bill now before the Senate “for incorporating religeous societies in the district of Columbia,” even if it should pass both houses of Congress, which I presume it will not.
A knowledge of the judgment thou should form, of the merits of said production after perusing it, would be highly agreable and pleasing to thy friend, as well as the friend of our common countrey.
Evan Lewis
